Citation Nr: 1422915	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2007 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to an effective date earlier than March 18, 2007 for the award of eligibility for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.

3.  Entitlement to an initial rating higher than 60 percent for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	John T. Stough, Jr., Attorney at Law



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from January to September 1991.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, a Decision Review Officer granted service connection for chronic fatigue syndrome and assigned an initial 60 percent disability rating and granted entitlement to a TDIU and DEA benefits.  All awards were effective from March 18, 2007.

In November 2011, the Board remanded these matters for further development.

In his October 2009 notice of disagreement, the Veteran expressed disagreement with the effective date that was assigned for the award of service connection for chronic fatigue syndrome.  The Board subsequently directed the agency of original jurisdiction (AOJ) to issue a statement of the case as to the issue of entitlement to an earlier effective date for the award of service connection for chronic fatigue syndrome by way of its November 2011 remand.  A statement of the case was issued in January 2014.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b) (2013).
In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2013).  The RO did so in this case, as evidenced by the fact that it did not certify the issue of entitlement to an earlier effective date for the award of service connection for chronic fatigue syndrome to the Board following the January 2014 statement of the case.

The Board notes that an "Appeal to Board of Veterans' Appeals" form (VA Form 9) was submitted to the RO and that this document referenced the issue of entitlement to an earlier effective date for the award of service connection for chronic fatigue syndrome.  However, this substantive appeal was both dated and received at the RO in December 2013 which was prior to the issuance of the January 2014 statement of the case.  As neither the Veteran nor his representative submitted any document that could be construed as a substantive appeal pertaining to the issue of entitlement to an earlier effective date for the award of service connection for chronic fatigue syndrome subsequent to the January 2014 statement of the case, the RO closed the appeal.  The RO did not certify this issue to the Board and no further action has been taken by the RO or the Board to suggest that this issue is on appeal.  Thus, this issue is not currently before the Board.  See Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to a higher initial rating for chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A claim for a TDIU was received by the RO on October 15, 1997.  

2.  The Veteran became unemployable due to service-connected disabilities on August 22, 2003, the date on which he ended gainful employment.

3.  As the Veteran has been entitled to a TDIU since August 22, 2003, an earlier effective date for the award of eligibility for DEA benefits is warranted from that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 22, 2003 for the award of a TDIU are met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.340, 3.341, 3.400, 4.16 (2013).

2.  The criteria for an effective date of August 22, 2003 for the award of eligibility for DEA benefits are met.  38 U.S.C.A. § 5110 (West  2002);  38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for earlier effective dates for the award of a TDIU and eligibility for DEA benefits arises from the Veteran's disagreement with the effective dates assigned after the grant of these benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and some of the identified relevant post-service VA treatment records and private medical records.  Although there is evidence that some VA treatment records (records dated since 2005) and private medical records (records pertaining to a claim for disability retirement benefits from the State of Florida) have not yet been obtained, the Board is granting an effective date of August 22, 2003 for the award of a TDIU and eligibility for DEA benefits and any additional VA treatment records and private medical records post-date the effective date that is being granted.  There is no indication or allegation that additional treatment records could show that the Veteran filed an earlier claim for benefits with VA.  Thus, VA has no duty to attempt to obtain additional treatment records in regard to the effective date issues.  

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

The award of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a)  Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  
38 U.S.C.A. § 5110(a),(b).



The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an  original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 

(o)(2)  Disability compensation.  The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

I. TDIU

VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

In this case, service connection was granted for sinusitis with headaches, nosebleeds, and dizziness and allergic dermatitis (also diagnosed as pityriasis rosea and folliculitis) by way of an August 1997 rating decision and initial disability ratings were assigned.  The Veteran submitted a timely notice of disagreement with the ratings assigned in the August 1997 decision which was received by VA on October 15, 1997.  The Board decided the appeals in a November 2005 decision.  During the appeal period and in support of his appeal for higher initial ratings, evidence was received which indicated that the Veteran was unable to maintain employment as a result of his service-connected disabilities.  For example, a June 2005 letter from a VA psychiatrist indicated that the Veteran had given up working due to deteriorating mental and physical health and a Global Assessment of Functioning (GAF) score was assigned which was indicative of an inability to work.  Also, the Veteran's former representative submitted a claim for a TDIU in September 2003.

Thus, the Veteran submitted evidence of unemployability in connection with his appeal for higher initial ratings, and a claim for a TDIU was reasonably raised by the record.  See Roberson, 251 F.3d at 1378.  Under the Court's reasoning in Rice, the inferred claim for a TDIU is considered part of the Veteran's October 1997 appeal for higher initial ratings.  Therefore, even though a specific claim for a TDIU was not received by VA until September 2003, a claim for a TDIU was actually received on October 15, 1997, the date the Veteran's disagreement with the initial ratings assigned in the August 1997 rating decision was received.  

With respect to whether the Veteran met the schedular criteria for a TDIU prior to March 18, 2007, service connection was in effect for the following disabilities prior to that date:  depression, rated 30 percent disabling from December 12, 1996 through August 15, 2004 and 50 percent disabling since August 16, 2004; fibromyalgia, rated 40 percent disabling since March 27, 1997; sinusitis with headaches, nosebleeds, and dizziness, rated 30 percent disabling since November 12, 1992; reactive airway disease, rated 30 percent disabling since March 27, 1997; pityriasis rosea, folliculitis, and allergic dermatitis, rated 10 percent disabling since November 12, 1992; irritable bowel syndrome, rated noncompensable since November 12, 1992; and costochondritis, rated noncompensable since March 27, 1997.  His combined disability rating was 40 percent from November 12, 1992 through December 11, 1996, 60 percent from December 12, 1996 through March 26, 1997, 80 percent from March 27, 1997 through August 15, 2004; and 90 percent from August 16, 2004 through March 17, 2007.  Thus, the Veteran met the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) as of March 27, 1997.   See 38 C.F.R. § 4.16(a).  

Prior to March 18, 2007, the Veteran was not service-connected for chronic fatigue syndrome.  Consequently, this disability cannot be considered in determining whether he was entitled to a TDIU prior to that date.  In other words, the evidence must show that the Veteran's depression, fibromyalgia, sinusitis, reactive airway disease, skin disease (i.e. pityriasis rosea, folliculitis, and allergic dermatitis), irritable bowel syndrome, and costochondritis, either individually or combined, rendered him unable to secure and follow substantially gainful employment prior to March 18, 2007 in order for an earlier effective date to be warranted.
Treatment records dated from July 1992 to April 2003, VA examination reports dated in December 1992 and September 1997, attendance and leave reports from the Veteran's employers dated from December 1996 to December 1998 and from September 2001 to April 2003, an April 2003 letter from the Florida Department of Management Services, and a March 1997 statement from the Veteran indicate that he had a high school equivalency degree and that he was employed full time as a bus driver , mechanic, and storekeeper.  He also worked as a service clerk and did occasional mechanical, electrical, and plumbing work on the side.  Breathing problems, the pain associated with his fibromyalgia, and psychiatric symptoms had a negative impact upon his ability to work.  For instance, arm pain prevented him from holding his hands over his head for more than two minutes at a time, difficulty breathing caused a dramatic loss of work days, and he was occasionally unable to report to work due to such symptoms as anxiety and pain.  He had lost a significant amount of work days due to headaches, joint pains, depression, and medical appointments and was required to occasionally use non-paid leave because he had run out of annual and sick leave.  He reportedly stopped working as a mechanic and storekeeper due to pain.

A May 2003 VA psychiatric treatment note includes an opinion from a psychiatrist that with a reasonable degree of motivation, it was felt that the Veteran would be able to show up for work the vast majority of the time and that attending work would be good for his condition.

In a May 2003 letter, Gery K. Florek, M.D. reported that the Veteran experienced chronic daily headaches.  The severity of the headaches caused impairment in activities of daily living, including the ability to function at work.  The Veteran was "missing substantial work due to this headache pain."

A June 2003 VA examination report reveals that the Veteran stopped working as a mechanic and storekeeper due to pain.  He was employed full time as a service clerk at the time of the June 2003 examination, but was missing a significant amount of time from work.

An August 2003 letter from the Florida Department of Management Services indicates that the Veteran was dismissed from employment due to excessive absenteeism.  He indicated in a September 2003 statement that his employment was terminated, effective August 22, 2003.

VA treatment records dated in April 2005, VA examination reports dated in January 2004 and April 2005, an August 2004 VA Form 9, and statements from the Veteran dated in March 2004 and May 2005 reveal that he was unemployed, that he had reportedly lost his full time job secondary to a significant amount of absenteeism due to health-related problems (including chronic pain associated with fibromyalgia and headaches), and that he was unable to obtain new employment due to his service-connected disabilities.  He attempted to work part time (3 to 6 hours per week) driving cars at an auto auction, but was unable to perform such duties due to the severity of his symptoms.  For example, he occasionally experienced overwhelming anxiety and the April 2005 VA examination report indicates that his fibromyalgia symptoms were constant, that they had a profound effect on his daily activities, and that he was "basically unable to do any work whatsoever."

In her June 2005 letter, the VA psychiatrist reported that she had been treating the Veteran since June 2004 and that he was diagnosed as having posttraumatic stress disorder and major depression with psychotic features.  His symptoms had worsened during the previous 12 months, he only experienced a partial response to regular medication use, and he experienced various psychiatric symptoms (including nightmares, insomnia, intrusive thoughts, constant anxiety, and depression).  There were no signs of malingering and his suffering and distress appeared genuine.  He had tried to work, but had given up due to worsening mental and physical health.  His prognosis was poor and the psychiatrist did not foresee any improvement in his condition based upon the deterioration of his health during the previous 11 years.  A GAF score of 50 was assigned, indicative of an inability to work.

A March 2007 "Veteran's Application for Increased Compensation Based Upon Unemployability" form (VA Form 21-8940), "Request for Employment Information in Connection with Claim for Disability Benefits"  forms (VA Form 21-4192) dated in October 2008, and tax information from the Internal Revenue Service reveal that the Veteran was employed full time from 1994 to 2003 as an auto mechanic, shopkeeper, and senior clerk .  He worked part time as a limo driver from March to December 2004, but he did not have any formal work schedule, he missed many jobs, he earned a total of only $4,776 during such employment, and he stopped such employment due to headaches.  He also worked as a mechanic at an auto auction from February to July 2005, but such employment was only once a week for 4 hours, he had lost approximately 8 nights of work due to illness, he earned a total of only $1,625 from such employment, and he quit due to illness.  He was reportedly unable to secure and follow substantially gainful employment due to fibromyalgia, sinusitis, a psychiatric disability, irritable bowel syndrome, and chronic fatigue.

An April 2006 statement from a physician which was completed for purposes of an application for Florida state disability retirement benefits indicates that the Veteran was diagnosed as having irritable bowel syndrome, depression, chronic sinusitis, and a neck disease (i.e. spondylosis).  The physician concluded that the Veteran had multiple physical and psychiatric issues that had not substantially improved in over 7 years.  Thus, the physician doubted that he could return to employment.

The evidence favors a conclusion that prior to March 18, 2007, the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.  His full time employment with the State of Florida was terminated as of August 22, 2003 due to excessive absenteeism caused by symptoms associated with his service-connected disabilities and treatment received for such symptoms.  Since that time he has been essentially unemployed and has only held short-term marginal positions.  He was unable to maintain any subsequent gainful employment due to symptoms associated with his service-connected disabilities, including headaches, joint pain from fibromyalgia, and psychiatric symptoms.  The competent medical opinions are to the effect that the Veteran was incapable of gainful employment due to the effects of his service-connected disabilities.

The evidence reveals that the Veteran has been unemployable since August 22, 2003.  Prior to that date, he was able to maintain full time employment, albeit with difficulty due to his service-connected disabilities.  As the date that his full time employment was terminated is after his inferred claim for a TDIU was received on October 15, 1997, an effective date of August 22, 2003, but not earlier, for the award of a TDIU is warranted.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

II. DEA

DEA benefits under the provisions of Chapter 35, Title 38, United States Code are available, in certain circumstances, when a Veteran has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

As discussed above, the Board finds that the award of a TDIU is warranted, effective from August 22, 2003.  The effective date for the award of eligibility for DEA benefits is directly related to a finding that the Veteran was totally disabled based on individual unemployability due to service-connected disabilities.  Based on the foregoing, an effective date of August 22, 2003, and no earlier, is warranted for eligibility for DEA benefits.


ORDER

Entitlement to an effective date of August 22, 2003 for the award of a TDIU due to service-connected disabilities is granted.

Entitlement to an effective date of August 22, 2003 for the award of eligibility for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code is granted.



REMAND

In its November 2011 remand, the Board instructed the AOJ to obtain all VA treatment records dated since 2005 pertaining to treatment for chronic fatigue syndrome.  Although some VA treatment records from the North Florida/South Georgia Veterans Health System and dated to November 2013 have been obtained and included among the paperless records in the Virtual VA system, the majority of the records pertain to treatment for a psychiatric disability and an August 2013 VA examination report makes reference to various VA treatment records dated from August 2009 to July 2013 which include reports of and treatment for fatigue.  Some of the records identified in the August 2013 VA examination report are not included among the treatment records that were obtained subsequent to the November 2011 remand.  Thus, it does not appear as if all relevant VA treatment records have been obtained.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance. Id. at 270-71.  As all relevant VA treatment records dated since 2005 have not been obtained, the Board is compelled to again remand the issue of entitlement to a higher initial rating for chronic fatigue syndrome for compliance with the instructions in its November 2011 remand.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A September 2008 letter from the Veteran's representative indicates that the Veteran had applied for disability retirement from the State of Florida.  Although the Veteran has submitted some records pertaining to this claim, efforts should be taken to obtain any additional relevant records pertaining to this claim.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for fatigue (including chronic fatigue syndrome) from the VA North Florida/South Georgia Veterans Health System and dated from January 2005 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  The AOJ shall undertake all necessary steps to obtain from the State of Florida or any other appropriate custodian of records all available records pertaining to the Veteran's claim for disability retirement benefits from the State of Florida.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


